Citation Nr: 0827581	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  

2.  Entitlement to an initial compensable rating for the 
service-connected aggravation of left ventricular 
hypertrophy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2002 and November 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, that reopened the claim of service 
connection for heart disease, secondary to stab wound of the 
chest, right ventricle, but denied it on the merits; denied 
an increased rating for PTSD (rated at 30 percent); and 
denied an increased rating for stab wound of the chest, right 
ventricle (rated at 20 percent).

In October 2003, the veteran testified at a personal hearing 
via video conference at the RO before the undersigned 
Veterans Law Judge sitting at the Board in Washington, DC.  A 
transcript of his testimony is associated with the claims 
file.

In a March 2004 decision, the Board also reopened the issue 
of service connection for heart disease, claimed as secondary 
to the service-connected stab wound to the chest, right 
ventricle.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Board remanded that issue, along with the other issues on 
appeal back to the Agency of Original Jurisdiction (AOJ) for 
additional development of the record.  After completion of 
additional development, the case was returned to the Board. 

In August 2006, the Board received an expert medical opinion 
from a VA doctor.

In a February 2007 decision, the Board granted service 
connection for aggravation of left ventricular hypertrophy, 
denied an increased rating for the service-connected stab 
wound to the chest, right ventricle (rated at 20 percent), 
and once again remanded the issue of entitlement to a rating 
in excess of 30 percent for the service-connected PTSD to the 
AOJ for additional development of the record.  

In an April 2007 rating decision, the RO effectuated the 
grant of service connection for aggravation of left 
ventricular hypertrophy, and assigned an initial 
noncompensable rating, effective from July 31, 2002.  In July 
2007, the veteran submitted an NOD as to the assignment of 
the noncompensable rating for the service-connected PTSD.

The issue of entitlement to an initial compensable rating for 
the aggravation of left ventricular hypertrophy is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as flattened affect, 
difficulty in understanding complex commands, impaired 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships; significant cognitive impairment has been 
attributed to dementia.

2.  The veteran's service-connected PTSD symptomatology does 
not more nearly approximate that of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation, obsessional rituals, 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, and 
not greater, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Adequate pre-adjudication notice (prior to October 2002) as 
it pertains to the claim for an increased rating for the 
service-connected PTSD was not provided in this case.  
Nevertheless, the RO cured that defect by issuing numerous 
letters over the course of the appeal that provided adequate 
notice and assistance to the veteran; for example, letters in 
June 2004, May 2005, February 2006, and February 2007.  The 
most recent Supplemental Statement of the Case (SSOC) was 
issued in January 2008.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and the February 2007 notice, in particular, 
complied with the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), by explaining how effective dates and 
disabilities are assigned for grants of service connection.

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Although that error is presumed prejudicial, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, supra.

In the aforementioned notice letters, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected PTSD, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letters also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The October 2002 rating 
decision explained the criteria for the next higher 
disability rating available for service-connected PTSD under 
the applicable diagnostic code.  The November 2002 statement 
of the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected PTSD, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 489.

As both actual knowledge of the veteran's procedural rights, 
and the evidence necessary to substantiate the claim have 
been demonstrated and he, and those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claim, no prejudice to the veteran will 
result from proceeding with adjudication without additional 
notice or process.  Furthermore, as discussed below, it 
appears that VA has obtained all relevant evidence.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his October 2003 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, to the extent they 
were available, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 30 percent for the 
service-connected PTSD.  At his October 2003 hearing, the 
veteran reported that he had good days and bad days.  
Symptoms on bad days included anger at work with occasional 
outbursts, low tolerance for joking around, occasional panic 
attacks, and sleeplessness.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected PTSD is rated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent rating is assigned for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when the PTSD symptomatology 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent is assigned for service-connected PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Throughout the appeal period, the veteran's PTSD 
symptomatology has remained fairly consistent.  VA PTSD 
examinations in October 2002, March 2006 and August 2007, and 
a VA neuropsychiatric examination in August 2007, as well as 
various outpatient clinical neuropsychiatric evaluations, 
essentially paint the same disability picture.  These 
examination reports indicate that the veteran has a history 
of depression, and has been variously diagnosed with PTSD, 
depressive disorder, dysthymia and anxiety disorder.  The 
veteran has developed dementia.  

Regarding his PTSD, the veteran consistently reports 
nightmares, intrusive thoughts and flashbacks related to the 
in-service stab wound.  The veteran reports difficulty 
concentrating, sleep disturbance, irritability, 
hypervigilance, and exaggerated startle response.  These 
examinations do not reveal any problems with personal hygiene 
or an inability to complete activities of daily living.  
Moreover, the veteran has been in a common law marriage with 
his current wife for over 25 years, and described the 
relationship between them as, "we get along fine."  He had 
three children, all of whom he had a "pretty good 
relationship" with, although he claims that he has 
difficulty getting along with others and has no close 
friends.  Additionally, the examinations reveal that the 
veteran engaged in various leisure activities outside the 
home, such as occasionally going to the cinema and 
occasionally attending church on Sundays, and going out to 
eat.  Mental status examinations in October 2002, March 2006, 
and August 2007 all noted that the veteran was appropriately 
dressed and groomed, and, although he was cooperative and 
attentive, his affect was variously described as blunted, 
flattened, and reserved.  The veteran's mood was consistently 
depressed, sad, and/or anxious, his judgment fair, and there 
was no suicidal ideation.

In addition to PTSD symptoms, the veteran has been diagnosed 
with dementia, although the exact differential and impact 
remain uncertain.  As noted in a January 2006 VA mental 
health neuropsychology consult, the veteran's cognitive 
testing consistently revealed problems processing auditory 
information requiring active working memory.  When challenged 
with learning a serial word list and provided repeated 
practice trials, learning occurred slowly and was minimal 
across trials, with immediate recall within the severe range 
of impairment.  Similarly, when processing/encoding prose 
narratives, learning was poor and within the severe range of 
impairment.  His copy of a complex figure was low average, 
though recall of that same figure 30-minutes later reflected 
significant forgetting of information.  Conversational speech 
was fluent with no evidence of paraphasic errors; however, 
controlled verbal fluency was moderately to severely 
impaired.  Ability to rapidly match number/symbol 
relationships was severely impaired, and the examiner noted 
that this was considered a pathognomonic sign of generalized 
cerebral impairment.  The results of such testing strongly 
suggested a dementia process, neurodegenerative, of moderate 
to severe level.  

At an August 2007 VA neuropsychiatric examination, the 
examiner noted an impression of:  (1) Cognitive impairment, 
that was as likely as not attributed to prior closed head 
injuries  related to a history of boxing for approximately 7 
years during service; and, (2) Depression, moderate, with no 
associated suicidal or homicidal ideation.  

The August 2007 PTSD examiner concluded that the veteran 
continued to have symptoms of PTSD including recurring 
distressing recollections of his trauma, distressing dreams, 
and avoidance of thoughts related to his trauma.  
Additionally, had had diminished interest in participation in 
significant activities, detachment from others, and increased 
arousal.  

Global Assessment of Functioning (GAF) scores range from 50-
65, primarily based on moderately distressing symptoms and 
some difficulties in social and occupational functioning.

This case is complicated by the fact that, in addition to his 
PTSD, this veteran suffers from a type of dementia, and the 
VA examinations of record do not necessarily distinguish the 
veteran's symptoms attributable to his PTSD from those 
attributable to the dementia.  Although the examiners have 
clearly indicated that the veteran's significant cognitive 
impairment is generally attributable to the dementia, they 
have also explained that it is not possible to separate all 
of the effects of the PTSD from the dementia.  When it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such effects should be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Given these circumstances, the foregoing medical evidence 
supports the assignment of an increased rating to 50 percent, 
but no higher, for the service-connected PTSD.  The record 
shows that the veteran's PTSD has been manifested by the 
following symptoms associated with the criteria for a 50 
percent evaluation: disturbances of motivation and mood 
manifested by nightmares, angry outbursts, depressed/sad 
mood, flat affect, anxiety, irritability, an exaggerated 
startle response, hypervigilance, and difficulty 
concentrating.  In addition, the veteran isolates himself and 
claims he has no friends.  

Although the veteran maintains that he does not have any 
close friends, he admittedly has a close relationship with 
family members, including his common law wife of over 25 
years, several children, and siblings.  Moreover, the veteran 
has not lost interest in various outings such as going out to 
eat with his wife, going to the movies, or attending church.  
Moreover, suicidal ideation was not reported, and there is no 
evidence of obsessional rituals, spatial disorientation or 
neglect of personal appearance, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently.  Although the evidence shows that the 
veteran has difficulty in establishing and maintaining 
effective social relationships outside of family, he clearly 
does not exhibit an inability to establish and maintain such 
relationships as is evidenced by his lengthy marriage and 
relationship with his siblings and children.  Given these 
findings, the veteran's symptomatology does not more nearly 
approximate the criteria for the 70 percent rating for PTSD.

Taking into consideration at least a portion of the veteran's 
cognitive impairment, the record may reflect PTSD symptoms of 
moderate severity; however, at no time has the record 
indicated PTSD symptoms warranting an evaluation higher than 
50 percent under the applicable rating criteria.  In other 
words, when all of the evidence is taken as a whole, the 
veteran's disability picture more nearly approximates that 
consistent with a 50 percent evaluation for the service-
connected PTSD.  

In addition, the veteran's GAF score range of 50-65 also 
supports the assignment of a 50 percent rating.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, the veteran's 
PTSD most nearly approximated the rating criteria for a 50 
percent evaluation.  The criteria for the assignment of this 
50 percent rating, but no higher, have been met during the 
entire appeal period, as there are no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 50 percent rating for the service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In An April 2007 rating decision, the RO, effectuating a 
Board decision, established service connection for a heart 
condition based on aggravation of left ventricular 
hypertrophy, and assigned a noncompensable disability rating 
effective from July 31, 2002.  The veteran subsequently 
submitted a timely Notice of Disagreement (NOD) in July 2007.  
The NOD specifically disagreed with the initial 
noncompensable rating assigned for the service-connected 
aggravation of left ventricular hypertrophy.

The RO has not yet issued a Statement of the Case (SOC) as to 
the issue of entitlement to an initial compensable rating for 
the service-connected aggravation of left ventricular 
hypertrophy.

As such, the RO is now required to send the veteran an SOC as 
to this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  When a timely NOD has been 
submitted, the veteran is entitled to an SOC.  The failure to 
issue an SOC is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

Issue an SOC with respect to the issue of 
entitlement to an initial compensable 
rating for the service-connected 
aggravation of left ventricular 
hypertrophy.  The veteran should be 
advised that he may perfect his appeal of 
this issue by filing a Substantive Appeal 
within 60 days of the issuance of the 
SOC, see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


